Detailed Action
The instant application having Application No. 16/813,519 has a total of 20 claims pending in the application, and ready for examination by the examiner. This action is in response to the claims filed 7/2/21.

Reasons for Allowance
1.	The reasons for allowance can be found below:
The following is an examiner’s statement of reasons for allowance:
2.	Claim 1 recites the limitation of “wherein the information about the second devices includes timestamp information of the second devices; accessing, by the first LPAR, a request on the storage device for using the first LPAR to perform a first operation for the second LPAR, wherein the request was previously sent to the storage device by the second LPAR for storage therein, wherein the request is accessed by the first LPAR in an independent access operation performed on a predetermined file designated for access requests; and performing, by the first LPAR, the first operation for the second LPAR, wherein using the first LPAR uses the information about the second devices to perform the first operation.” This limitation is taught by para. 46 and 69 of the specification. This limitation, in combination with other recited limitations of claim 1 are not taught or suggested by the prior art of record. Claim 17 recites similar limitations. Claim 9 recites the limitation of access, by the first LPAR, a first warning stored on the storage device, wherein the first warning indicates that a first of the second devices is approaching a predetermined threshold capacity; in response to accessing the first warning on the storage device, determine, by the first LPAR, available resources of the first LPAR for preventing the first of the second devices from exceeding the predetermined threshold capacity; send, by the first LPAR, information detailing the determined available resources of the first LPAR to the storage device for storage therein; and P201905623US01/TUC1P609- 5 -perform, by the first LPAR, a function using the second device information .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CLOSING COMMENTS
     a.   STATUS OF CLAIMS IN THE APPLICATION
6.	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i):
        a(1)  SUBJECT MATTER CONSIDERED ALLOWABLE
7.	Per the instant office action, claims 1-20 are allowed.
     b.   DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN OTTO whose telephone number is (571)270-1626. The examiner can normally be reached M, TH 8:30AM-5:00PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.O/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132